Citation Nr: 0120855	
Decision Date: 08/15/01    Archive Date: 08/16/01

DOCKET NO.  91-46 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for systemic lupus 
erythematosus, to include a rash on the neck, chest, and 
head, and nodes of the body.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and J.W., Sr.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The veteran had active service from June 1970 to February 
1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 1990 by the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO).  In the decision, the RO determined 
that the veteran had not presented new and material evidence 
to reopen a claim for service connection for systemic lupus 
erythematosus which had previously been denied in June 1982.  

The veteran perfected an appeal of the determination that he 
had not reopened his claim.  The Board remanded the case for 
additional development in August 1992 and again in May 1995.  
In a decision of January 1998, the Board denied the appeal.

The veteran subsequently appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In July 2000, the Secretary of Veterans Affairs and the 
veteran's attorney, Franklin J. Foil, filed a joint motion 
for remand to the Board.  Later that month, the Court issued 
an order vacating the Board's decision and remanding the case 
for further proceedings. 


REMAND

In the joint motion of July 2000, the parties noted that a 
remand was required to afford the Board an opportunity to 
apply legal principles set forth in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  In Hodge the Federal Circuit 
overruled the "reasonable possibility" legal standard for 
determining the materiality of newly presented evidence which 
had been in effect at the time of the Board's January 1998 
decision.  

The Board finds that because the RO has not yet considered 
the claim under this new standard, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Therefore, a remand to the RO for 
adjudication of the veteran's claim under the revised legal 
principles set forth in 38 C.F.R. § 3.156(a) and Hodge is 
required.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should determine whether new 
and material evidence has been presented 
to reopen the claim for service 
connection for systemic lupus 
erythematosus by applying the legal 
principles set forth in 38 C.F.R. 
§ 3.156(a) and Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

2.  If the benefit sought on appeal is 
not granted, the appellant and 
representative should be furnished a 
supplemental statement of the case, and 
should be given an opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



